Bloodworth, J.
This ease came to the Court of Appeals and a decision was rendered therein. 23 Ga. App. 376 (98 S. E. 272). By writ of certiorari the ease was carried to the Supreme Court, and the judgment of the Court of Appeals was reversed; the Supreme Court holding as follows: “1. The act of 1917 (Acts Ex. Sess. 1917, p. 7), amending and supplementing the prohibition laws of this State, authorize a common carrier to transport and deliver to a practicing physician, who is the sole proprietor of a drug-store, pure alcohol for medicinaJ purposes, under certain conditions specified in the act, from one point within the State -to another point within the State of Georgia. 2. Under the facts of this case it was error to hold that the common carrier was guilty of a misdemeanor for transporting pure alcohol shipped by a wholesale druggist living at a point within this State to a *308practicing physician living at another point within this State, where it appeared that such physician had an office and kept drugs therein for *he purpose of compounding his own medicine, and where such alcohol was to be used for medicinal purposes only, and all the conditions of the act relative to receiving and delivering the alchohol had been complied with by the physician and common carrier. Nor was it illegal under the act of 1917 for such common carrier, under such circumstances, to have pure alcohol in its possession.” See full opinion of the Supreme Court, 149 Ga. 489 (100 S. E. 709).
Decided November 4, 1919.
Indictment for violation of prohibition law; from Mitchell superior court—Judge Harrell. September 2, 1918.
Pope & Bennet, Robert G. & Philip PL. Alston, for plaintiff in error.
R. G. Bell, solicitor-general, P. A. Hooper, contra.
in view of these rulings of the Supreme Court, the clerk of this court is directed to enter an order vacating the original judgment affirming the judgment of the court below in this case; and the judgment of that court is Reversed.

Broyles, O. J., mid Luloe, J., concur.